Title: To George Washington from Colonel Israel Shreve, 22 March 1777
From: Shreve, Israel
To: Washington, George

 

Prince town [N.J.] 22nd March 1777

Your Excelency’s Letter of the 12th Last, I this Day Receid in which a return of my Regiment in the Shortest time possable is Demanded. It shall be Done, and Let me assure your Excelency, nothing is more my purpose than to Satisfie you of my Duty. A return Should have been made Earlier, but it has not been in my Power as yet, I have not been Able to procure returns from my Captains, to whom I have Written by Certain Conveyances. They are Dispersed through A Country extended near 200 miles, and Still worse; the Assembly have Appointed, then Superseded the Capt. of one Compy and Interduced repeated new Subalterns; by those means it was Impossable to Instantaneously Comply with Your Excelency’s Order, many of the Captains have made returns, according to those I can Only return to your Excelency, and If it is Impossable to Procure returns of all the Captains, the names of those who neglect their Orders from me, shall be made known. my Major has Joined me and Lieut: Colonel Rhea will return to Superintend the recruteing, But Your Excelency will Excuse my Apprehension that your repeated Letters Intimate a Diffidence of my Duty and activity. Some Incautious representations may have originated Doubts with Your Excellency; but if Such Doubts may be, this recollection will remove them, that we have recruteed Clothed armed and Joined the camp with 300 men Nothing has been Done for the regiment by this State or that of Pennsylvania, only on my continual attendance; and how could Delay have been of benifit to me; we began Late to recrute, had many Impediments and have produced as many men for the time as any Regment in my knowledge. The field officers also contrary to present practice, are on the Ground, any possable command Shall be Chearfully complied with. Some things are possable by Supposition more than by Experiment. Your Orders must be ever Binding to; Your Excellencys Humble Servant,

Israel Shreve

